DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2021 has been entered.
 Response to Arguments
Applicant's arguments filed 12/18/2020 with respect to the claim objections have been fully considered but they are not persuasive. Applicant argues the claims have been amended as suggested in the office action, therefore, the objections should be withdrawn. However, Applicant failed to amend claims 28, 29, and 31 as suggested, thus the objections are maintained below.
Applicant’s arguments filed 12/18/2021 with respect to the 112(pre-AIA ), first paragraph, rejection have been fully considered and are persuasive. Examiner agrees the disclosure that “each slit 144 can secure a suture or similar repair device and hold it out of the way of the procedure” is sufficient support for the limitation recited in claim 33 since inserting the second suture through the valve leaflet is considered part of “the . 
Applicant’s arguments filed 12/18/2021 with respect to the amendments made to claims 28 and 38 have been fully considered but they are not persuasive. Applicant argues Gammie fails to disclose inserting a second suture through the valve leaflet “without withdrawing the catheter from the heart between inserting the first suture through the valve leaflet and inserting the second suture through the valve leaflet” as now required by amended claims 28 and 38. However, Gammie discloses in column 12, line 54 through column 13, line 27 that “once the flail segment (880) is engaged by the needle-actuating portion (874) of the device (878), a needle (not shown) is actuated and advanced into and through the engaged tissue (as shown in Figure 8B). The needle may or may not contain a thread upon activation. In one embodiment, the needle is deployable before the suture is passed so as to allow greater control over the implantation of the suture. Accordingly, once the needle (878) is advanced a thread member (not shown) is actuated so as to attach a thread (890) to the needle (878) and when the needle (878) is withdrawn a suture is deposited through the engaged tissue (as shown in FIG. 8C). Therefore, the needle-actuating member (not shown) actuates a needle (878) and thereby causes one or more sutures (890) to be deposited (e.g., looped) in the engaged tissue (e.g., the flail leaflet tissue). The needle is actuated one or more times, as necessary, with minor adjustments so as to implant or loop one or more sutures in the engaged tissue (e.g., the leaflet tissue)…once one or more loops of suture(s) are deposited into a first tissue, for instance a leaflet tissue, the ends of the suture(s) may then be brought to a position immediately proximal to a second tissue, . 
Claim Objections
Claims 28, 29, 31, and 33 are objected to because of the following informalities: typographical errors. 
Line 3 of claim 28 should read “inserting a catheter into the beating heart of [[a]] the patient.”
Line 2 of claim 29 should read “the beating heart of [[a]] the patient.”
Line 2 of claim 31 should read “inserting a catheter into the beating heart of [[a]] the patient.”
Line 3 of claim 33 should read “to retain the first suture while the second suture…”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-40 and 43-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation "another location" in lines 6 and 10. There is insufficient antecedent basis for these limitations in the claim. A first “location” has not been recited and thus it is unclear as to whether the limitation “another location” recited in line 6 is a location that is different than the valve leaflet or a location that is different than the insertion point of the first suture. Furthermore, it is unclear as to whether the limitation “another location” recited in line 10 is a location that is different than the valve leaflet, a location that is different than the insertion point of the first suture, a location that is different than the insertion point of the second suture, or a location that is different than the location the first suture is anchored.
Claims 29-37 are also rendered indefinite due to their dependency from indefinite claim 28. It is noted that claims 36 and 37 also recite “another location” in line 2, thus any amendments made to claim 28 must also be made in claims 36 and 37.

Claim 38 recites the limitation "another location" in line 11. There is insufficient antecedent basis for these limitations in the claim. A first “location” has not been recited and thus it is unclear as to whether the limitation “another location” is a location that is different than the valve leaflet or a location that is different than the insertion point of the first suture. 
Claims 39, 40, and 43-45 are also rendered indefinite due to their dependency from indefinite claim 38. It is noted that claims 44 and 45 also recite “another location” in line 2, thus any amendments made to claim 38 must also be made in claims 44 and 45.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 28-32 and 34-37 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gammie (US Patent No. 7,635,386).
.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 33, 38-40, and 43-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gammie in view of Carter (US Pub. No. 2010/0234688).
Gammie discloses a method of repairing a heart valve in a beating heart of a patient (see entire document) comprising seating a port (550) in a portion of the patient's heart (for example, see Figure 5 and column 10, lines 13-17), inserting a catheter (670, 770, 870) into the beating heart of the patient and adjacent a valve leaflet of the heart utilizing the port (for example, see Figure 6, column 6, lines 8-16, and column 10, lines 13-17), the catheter carrying a suture (not shown in Figures 7A-7B, 890, 990), grasping the valve leaflet (not shown in Figures 7A-7B, 890, 990) with the catheter (for example, see Figures 8A and column 12, lines 26-53), inserting the suture 
Gammie fails to disclose whether the port comprises a flexible material. It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the port from flexible material, since it has been held to be within the In re Leshin, 125 USPQ 416. Furthermore, it has been held that to be entitled to weight in method claims, the recited structure therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. Ex parte Pfeiffer, 1962 C.D. 408 (1961). The structure “a flexible material” has been considered but deemed not to affect the method in a manipulative sense, i.e., the steps of seating a port in a patient’s heart, inserting a catheter into a beating heart utilizing the port, grasping a valve leaflet, inserting a first suture through the valve leaflet, anchoring the first suture at another location, inserting a second suture through the valve leaflet, and anchoring the second suture at another location. Therefore, the structure “a flexible material” is not entitled to weight in the claim.
Gammie also fails to disclose a sealing element in the port that creates a seal around the catheter and securing the suture in one of a plurality of slits in the sealing element to secure the suture in place. Carter discloses an access port (10) comprising a sealing element (300) that creates a seal around a surgical instrument (600; for example, see paragraph 24). Carter further teaches securing a suture in one of a plurality of slits (310) in the sealing element to secure the suture in place (for example, see paragraph 32) and prevent the tangling of sutures (for example, see paragraphs 23 and 25). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include a sealing element having slits in Gammie’s port and perform the step of securing the suture in one of a plurality of slits in the sealing element as taught by Carter. Doing so would create a seal around the catheter 
With further respect to claim 33, it would have been obvious to one having ordinary skill in the art at the time the invention was made to perform the step of inserting the first suture into one of the slits to retain the suture while the second suture is inserted through the valve leaflet. Doing so would secure the first suture and prevent tangling with the second suture as taught by Carter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        February 2, 2021